DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show that the outer edges of the elongated depression are rounded as described in the specification (claim 9). Figure 1c, a top view of the upper list and the slit, displays the rounded edges, whereas figure 1b, a view of the elongated depressions, does not display any rounded edges.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
claim 1, lines 1-2, which recite “A frame for retaining a wax tablet in a beehive which frame comprises…” should read “A frame for retaining a wax tablet in a beehive in which the frame comprises…”
Regarding claim 18, line 1, which recites “A frame for retaining a wax tablet in a beehive, which frame comprises…” should read “A frame for retaining a wax tablet in a beehive, in which the frame comprises…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "elongated depression" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 6; however, the “elongated depression” is recited in claim 8.
Furthermore, claim 9 recites the limitation that the “outer edges of the elongated depression are rounded.” It is unclear if it is the elongated depression or the slit in the upper list that comprises the rounded edges. Figure 1c, a top view of the upper list and the slit, displays the rounded edges, whereas figure 1b, a view of the elongated depressions, does not display any rounded edges. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papalia (US-20090227180-A1) in view of Yong Xie (CN-202603388-U).
Regarding claim 1, Papalia discloses (figure 1) a frame for retaining a wax tablet in a beehive (D), in which the frame comprises
an upper list (A) comprising a through slit (2) (figures 2A and 2C),
two side lists (B) (figure 1), and
a lower list (C) (figure 1),
wherein:
the two side lists and/or the lower list comprises retaining means (8 and 14) (figures 3A and 4A) that are suitable for guiding the wax tablet when it is inserted into the frame and suitable for stabilizing the wax tablet after insertion (abstract, lines 3-6).
Papalia does not disclose that the frame further comprises stabilizing means suitable for stabilizing the structure of the frame and wax tablet, said stabilizing means comprising at least two elongated elements.
Yong Xie teaches a frame for retaining a wax tablet in a beehive, in which the frame comprises stabilizing means (6) (annotated figure 1 below) suitable for stabilizing the structure of the frame and wax tablet, said stabilizing means comprising at least two elongated elements (attached translation, page 5, [0034], lines 192-193).

    PNG
    media_image1.png
    320
    693
    media_image1.png
    Greyscale

Annotated figure 1
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Papalia with the two elongated stabilizing elements as disclosed by Yong Xie for the benefit of restraining the lateral movement of a wax tablet inserted into the frame.  
	Regarding claim 4, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein each of the elongated members is connected to and extends between at least two of said upper, side and lower lists (Yong Xie, attached translation, page 5, [0034], lines 194-195).
	Regarding claims 5 and 6, Papalia as modified above in view of Yong Xie does not teach a frame for retaining a wax tablet, wherein the elongated elements extend between said upper list and at least one of said two side lists, or wherein the elongated elements extend between said lower list and at least one of said two side lists; however it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the stabilizing means taught by Yong Xie such that they are extending from the side lists to the upper or lower list, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of further restraining the lateral movement of a wax tablet inserted into the frame. 
claim 7, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the elongated elements are lists (Yong Xie, attached translation, page 5, [0034], lines 192-195).
	Regarding claim 8, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the retaining means comprise an elongated depression (Papalia, 8 and 14) (Papalia [0024], lines 7-12). 
	Regarding claim 10, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the elongated depression is formed as a groove in said side lists and/or lower list (Papalia, 8 and 14) (Papalia [0024], lines 7-12). 
	Regarding claim 12, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the frame is formed in one piece (Papalia, claims 8 and 18).
	Regarding claim 13, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the frame comprises spacers (Papalia, protrusions on 10) (annotated figure 3 below).

    PNG
    media_image2.png
    506
    495
    media_image2.png
    Greyscale

Annotated Figure 3
claim 14, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the frame comprises a plastic material (Papalia, claims 7, 8, 17 and 18).
	Regarding claims 15 and 16, Papalia as modified above in view of Yong Xie teaches a beehive comprising one or more frames for retaining a wax tablet (Papalia, claims 10 and 20, wherein the frame is used with a Langstroth beehive).
	 Regarding claim 18, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet in a beehive, in which the frame comprises an upper list (Papalia, A) (figure 1) comprising a through slit (Papalia, 2) (figure 2), two side lists (Papalia, B) (figure 1), and a lower list (Papalia, C) (figure 1), wherein the frame further comprises stabilizing means suitable for stabilizing the structure of the frame and wax tablet (Yong Xie, 6) (annotated figure 1 above), said stabilizing means comprising two elongated elements (Yong Xie, 6) (annotated figure 1  above), preferably being connected to and extending between at least two of said upper, side and lower lists (Yong Xie, attached translation, page 5, [0034], lines 194-195).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papalia (US-20090227180-A1) and Yong Xie (CN-202603388-U), and further in view of Midol (FR-2630300-A1).
Regarding claim 9, Papalia as modified above in view of Yong Xie does not teach that the outer edges of the elongated depression are rounded.
Midol teaches a frame for retaining a wax tablet, wherein the outer edges of the elongated depression are rounded (see annotated figure below).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Papalia, as modified above in view of Yong Xie, with rounded outer edges of the elongated depression as disclosed by Midol for the benefit of allowing the frame to retain a wax tablets of a variety of shapes and sizes, such as one that is not 


    PNG
    media_image3.png
    660
    252
    media_image3.png
    Greyscale

(Annotated figure from Midol)

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Papalia (US-20090227180-A1) and Yong Xie (CN-202603388-U), and further in view of Greenthal (US-20120052768-A1).
Regarding claim 11, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet, wherein the retaining means comprise an elongated depression. Papalia in view of Yong Xie does not teach that the elongated depression is formed by two contiguous elongated protrusions on said side lists and/or lower list.
	Greenthal teaches (figures 5 and 6) a frame for retaining a wax tablet, wherein the depression is formed by two contiguous elongated protrusions on said side lists and lower list (21-1 and 21-2) ([0022], lines 1-7).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Papalia, as modified above in view of Yong Xie, with the elongated protrusions on the side and lower lists as disclosed by Greenthal for the benefit of providing an alternative structure for retaining a wax tablet, thus giving the user flexibility in the production and manufacturing of the frame, as well as flexibility in use of the frame depending on the user’s needs.  
	Regarding claim 17, Papalia as modified above in view of Yong Xie teaches a frame for retaining a wax tablet. Papalia in view of Yong Xie does not teach that the retaining means extend partially along the length of the lower list and/or side lists. 
	Greenthal teaches (figures 5and 6) a frame for retaining a wax tablet, wherein the retaining means extend partially along the length of the lower list and side lists (21-1 and 21-2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Papalia, as modified above in view of Yong Xie, with the retaining means extending partially along the length of the lower list and side lists as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Hamilton US-2604643-A, Cho US-3668724-A, Erdmann US-1725448-A, Gygax CH-98490-A, and KR-200477480-Y1 
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644